TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED JANUARY 31, 2013



                                      NO. 03-11-00193-CV


                                John Koo Hyun Kim, Appellant

                                                 v.

     David Evans, Yew Doh Young, David A. Wright, Miles White, Mark Tammen,
  Kewn Shin Young, Jin Rim Hyung, Seok O. Won, Kim Roy Moon Seok, Chol Moon In,
     Jai Kyung Lee, Min Chong Lee, Sun Bai Kim, Hong Il Kim, Sang Wuk Kang,
                    John Judson, Rashall Hunter, et al., Appellees




         APPEAL FROM 250TH DISTRICT COURT OF TRAVIS COUNTY
      BEFORE CHIEF JUSTICE JONES, JUSTICES PURYEAR AND GOODWIN
               AFFIRMED -- OPINION BY JUSTICE PURYEAR




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was no error in the trial court’s

judgment: IT IS THEREFORE considered, adjudged and ordered that the judgment of the trial

court is in all things affirmed. It is FURTHER ordered that the appellant pay all costs relating

to this appeal, both in this Court and the court below; and that this decision be certified below for

observance.